Exhibit 3.2 Articles of Incorporation ARTICLES OF INCORPORATION OF IMPERIAL RESOURCES, INC. THE UNDERSIGNED, having associated ourselves together for the purpose of forming a corporation for the transaction of business and the promotion and conduct of the objects and purposes hereinafter stated, under the provisions of and subject to the requirements of the laws of the State of Nevada, do make, record and file these Articles of Incorporation, in writing, and we do hereby certify: ARTICLE I NAME The name of this Corporation shall be:IMPERIAL RESOURCES, INC. ARTICLE II PURPOSE The purpose for which said Corporation is formed and the nature of the objects proposed to be transacted and carried on by it is to engage in any and all lawful activity, as provided by the laws of the State of Nevada. ARTICLE III CAPITAL STOCK The total number of shares of all classes of capital stock which the Company shall have authority to issue is 500,000,000 shares (“Capital Stock”).The classes and the aggregate number of shares of each class of Capital Stock that the Company shall have authority to issue are as follows: 500,000,000 shares of common stock, $0.001 par value ("Common Stock"); -1- ARTICLE IV GOVERNING BOARD The members of the Governing Board of the Corporation are styled Directors.The initial board of directors shall consist of three members.The number of directors may be changed from time to time by action of the directors of the Corporation in accordance with, and subject to the limitation on the number contained in, the ByLaws of the Corporation. The names and post office addresses of the First Board of Directors are as follows: FIRST BOARD OF DIRECTORS NameAddress James
